Citation Nr: 1508038	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to higher ratings for residuals of transient ischemic attacks with lacunar infarct, rated as 30 percent for mental disturbance, noncompensable (0 percent) for headaches, and 10 percent for additional residuals, from June 1, 2007, to March 24, 2014.

2.  Entitlement to higher ratings for transient ischemic attacks as of October 1, 2014.

2.  Entitlement to special monthly compensation based on housebound criteria for the period from June 1, 2007, to December 31, 2008.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to October 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2008 rating decision of the Manila, Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).  The July 2007 rating decision granted service connection for residuals of transient ischemic attacks with lacunar infarct and assigned a noncompensable (0 percent) rating effective November 23, 2006.  The January 2008 rating decision increased that rating to 100 percent from November 23, 2006, to May 31, 2007, due to hospitalization and awarded special monthly compensation based on housebound criteria for that period.

In May 2011 and March 2014, the Board remanded this case for further development.

Subsequent to that remand, the Veteran was awarded service connection for gastrocnemius atrophy of both lower extremities.  See June 2014 rating decision.  This is a full grant of the benefit sought and that claim is no longer before the Board.

Additionally, in a July 2014 rating decision, the Veteran was awarded separate ratings for his symptoms of mental disturbance and headaches.  Insofar as higher ratings are available and the Veteran is presumed to be seeking the maximum available benefit, the ratings for the transient ischemic attack residuals remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The July 2014 rating decision also granted a six-month period of total disability rating for the Veteran's residuals of transient ischemic attacks (from March 24, 2014, to October 1, 2014), which represented a full grant for that period.  Consequently, the Board's analysis of the rating for transient ischemic attacks will exclude the period from November 23, 2006, to June 1, 2007, and from March 24, 2014, to October 1, 2014, when total ratings were in effect.

Although the question of special monthly compensation based on housebound criteria has been limited in the development of this appeal to a period from June 1, 2007, to December 31, 2008, the record raises the question of entitlement beyond December 31, 2008, excluding a period from March 24 to October 1, 2014, when the benefit was again awarded while the total rating was in effect.  Consequently, the issues of special monthly compensation based on housebound criteria from December 31, 2008, to March 24, 2014, and after October 1, 2014, are referred to the agency of original jurisdiction (AOJ) for further adjudicatory action.

The issue of higher ratings for residuals of transient ischemic attacks with lacunar infarct as of October 1, 2014, is addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  From June 1, 2007, to March 24, 2014, the Veteran experienced additional transient ischemic attacks, but no embolism, thrombosis, or hemorrhage of the brain vessels.  His residual symptoms included headaches, perception changes, numbness of right side of face, feeling cold, lack of attention span, lack of focus, hypersensitivity to light, and unfamiliarity with something familiar.

2.  From June 1, 2007, to December 31, 2008, the Veteran did not meet the schedular criteria for special monthly compensation (SMC) at the housebound rate.


CONCLUSIONS OF LAW

1.  From June 1, 2007, to March 24, 2014, the criteria for higher ratings for residuals of transient ischemic attacks with lacunar infarct (currently 30 percent for mental disturbance, 0 percent for headaches, and 10 for additional symptoms) have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.124a, DCs 8007-8009, 8100, 8405-8412, and § 4.130, DC 9326 (2014).

2.  From June 1, 2007, to December 31, 2008, the criteria for SMC at the housebound rate were not met.  38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's May 2011 and March 2014 remands, VA obtained additional treatment records and associated them with the claims file.  Then VA provided the Veteran with a medical examination in May 2014.  This examination contained all information needed to rate the disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate with respect to the issues decided herein.  Thus, VA has complied with the May 2011 and March 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the case.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Residuals of Transient Ischemic Attacks with Lacunar Infarct 
from June 1, 2007, to March 24, 2014

The Veteran was originally granted service connection for residuals of transient ischemic attacks (TIAs) with lacunar infarct in the July 2007 rating decision currently on appeal.  This rating decision awarded a noncompensable rating, effective November 23, 2006.  During the pendency of this appeal, the Veteran's rating for residuals of TIAs was increased to 100 percent for the initial six months from November 23, 2006, to May 31, 2007, and then 10 percent thereafter.  See January 2008 rating decision.  Another six month total (100 percent) rating was awarded from March 24, 2014, to October 1, 2014.  See July 2014 rating decision.  Additionally, the July 2014 rating decision awarded separate ratings for his symptoms of mental disturbance (30 percent) and headaches (0 percent).  (As noted in the introduction, the analysis herein relates to the periods during which a total rating was not in effect until October 1, 2014.  The rating question as of October 1, 2014, is the subject of the remand that follows this decision.)

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  As the present appeal stems from an initial rating assignment, the Board must consider the entire period involved, and consider staged ratings where warranted (with the exception of the periods during which a total rating was awarded).  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (allowing for the assignment of staged ratings when the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal).  

Diagnostic Code 8008 applies to thrombosis of the brain vessels.  See 38 C.F.R. § 4.124a.  Hemorrhage from the brain vessels is rated under Diagnostic Code 8009.  See id.  Both of these diagnostic codes, along with DC 8007 for embolisms, provide an initial six month total (100 percent) rating, followed by a rating based on residuals with a 10 percent minimum rating.  38 C.F.R. § 4.124a, DCs 8007, 8008, 8009.  Determinations as to the presence of residuals not capable of objective verification must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  38 C.F.R. § 4.124a, Diagnostic Code 8008, Note.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  Id.

Thus, the Board's inquiry is twofold.  First, the Board must address whether the Veteran has suffered a new embolism, thrombosis, or hemorrhage during the appeal period, warranting another six month total rating.  Then, the Board must address the residuals found during the remaining period.

Thus far, the Veteran's residual symptoms of perception changes, lack of attention span and focus and unfamiliarity with the familiar have been rated 30 percent for mental disturbances.  This rating is in excess of the minimum 10 percent rating for residuals.  Additionally, he is noncompensably (0 percent) rated for headaches.

A rating higher than 30 percent for mental disturbance under DC 9326 (50 percent) requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  The next higher rating of 70 percent requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

A compensable rating for headaches requires characteristic prostrating attacks averaging one in 2 months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Id.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  Id.

A private MRI dated in April 2007 found no significant interval change in the previous findings of lacunar type foci of ischemia in the left posterior parietal subcortex and linear focus in the right superior parietal parasagittal region the latter ascribed to venous angioma, no evidence of new foci of ischemia or hemorrhage, and no other abnormality of the intracranial vessels and venous system.

In June 2007, The Veteran underwent a VA examination in conjunction with this claim.  At that time, he had no overt residual motor symptoms.  His reflexes were normal.  His muscle strength, gait, and balance were normal.  There was no sensory impairment, bowel impairment, bladder impairment, cranial nerve impairment, cognitive impairment, psychiatric impairment, limitation of motion, loss of sense of taste, loss of sense of smell, dysesthesia, tremors, fasciculations, ataxia, incoordination, spasticity, speech impairment, or other autonomic nervous system problems.  This record suggests that the Veteran had thrombosis on February 11, 2007.  The medical records related to the Veteran's hospitalization at that time, however, do not support this.  Indeed, the April 2007 MRI specifically found no change in the lacunar type foci of ischemia in the left posterior parietal subcortex when compared to the November 2006 MRI, no ischemia, hemorrhage, or other abnormality of the intracranial vessels and venous system, and no evidence of venous thrombosis.

The record shows hospitalization for TIAs from November 22, 2006, to November 24, 2006, from December 20, 2006, to December 21, 2006, from February 11, 2007, to February 16, 2007, from July 29, 2007, to July 31, 2007, from October 21, 2007, to October 24, 2007, from May 8, 2008, to May 13, 2008, from June 30, 2008, to July 3, 2008, and from December 7, 2010, to December 9, 2010.  These records do not show embolism, thrombosis, or hemorrhage of the brain vessels.

A November 2008 examiner reviewed the Veteran's medical reports, claims files and hospitalization records, which indicated that he remained ambulatory, and had a motor strength of 5/5.  Thus, this examiner concluded that the Veteran had numerous TIAs, but these were not due to an active cerebrovascular hemorrhage.  The Veteran's hospitalizations were not for an active cerebrovascular hemorrhage, but rather for TIA and acute hypertensive attack.  This examiner went on to clarify the difference between a stroke and a TIA, explaining that a stroke is the rapidly developing loss of brain functions due to a disturbance in the blood vessels supplying blood to the brain.  This can be caused by ischemia (lack of blood supply) due to thrombosis, embolism, or hemorrhage and results in inability of the affected area of the brain to function.  This leads to inability to move one or more limbs on one side of the body, inability to understand or formulate speech or inability to see one side of the visual field.  The traditional definition of stroke is a "neurological deficit of cerebrovascular cause that persists beyond 24 hours or is interrupted by death within 24 hours," which reflects the reversibility of tissue damage and was devised for the purpose, with the time frame of 24 hours being chosen arbitrarily.  This 24-hour limit divides stroke from TIA, which is a related syndrome of stroke symptoms that resolve completely within 24 hours.  TIAs usually last for a few minutes, with most signs and symptoms disappearing within an hour, and all effects disappearing within 24 hours.  A TIA has the same origins as that of an ischemic stroke in that a clot blocks the blood supply to part of the brain, but in contrast to a stroke, which involves a more prolonged lack of blood supply, causes some permanent damage to the brain tissue, a TIA does not leave lasting effects to the patient's brain.  In his November 2008 statement, the Veteran argued that the November 2008 opinion's use of the phrases "active stroke" and "Active cerebellar hemorrhage" should be changed.  The Board does not read this opinion as suggesting that an active stroke requires perpetual symptoms.  Instead, the examiner has defined these terms and illustrated the difference between an active cerebrovascular hemorrhage (stroke) and a TIA, noting the 24-hour minimum duration required for classification as a stroke.  As these terms are internally defined within the opinion, no further clarification or alteration is necessary.

A private neurologist letter dated in November 2008 notes that the neurologist first saw the Veteran in November of 2006 for numbness in the left side and parietal area on both sides.  MRI at that time showed lacunar type of ischemia in the left posterior parental subcortex and a linear focus in the right superior parietal region. Subsequent MRIs still showed the same ischemic lesions.  Subsequent hospital admissions were for TIAs\ischemic strokes manifested with transient blurring of vision and one-sided numbness.  During these admissions acute hypertension was also noted.  There are already permanent lesions on MRI and the fact that he had strokes cannot be changed.  Transcranial scan done on February 26, 2007 showed evidence of left middle cerebral artery stenosis.  On May 12, 2008 another transcranial scan showed the same stenosis and an additional evidence of stenosis on the right middle cerebral artery.  With these risks factor, he was always considered at risk for developing subsequent strokes.

In his November 2008 statement, the Veteran reported symptoms including blurring or decreased vision in one or both eyes, severe headaches, damaged brain tissue, dizziness, loss of balance and coordination, weakness, numbness, or paralysis of the face, arm or leg, usually confined to one side of the body.

A September 2011 VA mental health examination found the Veteran's associated mental health symptoms to be minimal.  They did not require continuous medication and were not severe enough to interfere with occupational and social functioning.  He was assigned a rating on the Global Assessment of Functioning (GAF) scale of 90, which indicates that symptoms are absent or minimal.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).

In her statement dated in January 2012, the Veteran's spouse, a nurse, described her observations of ongoing difficulties involving the Veteran's attention span, memory, balance, coordination, emotion, perception, hypersensitivity to light and sound, facial weakness, and tension in his face. 

The Veteran underwent another VA examination in January 2012.  At that time, he complained of intermittent tingling and tightness on the left side of his face, transient balance/coordination problems, and memory problems.  This condition required continuous medication.  He had no muscle weakness, no pharynx and/or larynx and/or swallowing conditions, no respiratory conditions, no sleep disturbances, no bowel functional impairment, and no bladder dysfunction.  His speech and gait, muscle strength, and deep tendon reflexes were normal.  He had no muscle atrophy attributable to a central nervous system condition, no muscle weakness, no tumors or neoplasms, no scars, no depression, cognitive impairment or dementia, or any other mental health conditions attributable to a central nervous system disease and/or its treatment.  The Veteran's central nervous system disorders did not impact his ability to work.  

The Veteran has argued that this examination is inadequate.  Specifically, he has stated that the VA examiner failed to take and commit to writing an accurate medical history, and he refused to consider the Veteran's lay evidence regarding subjective residuals.  He further argued that the VA examiner noted no pertinent signs or symptoms and responded that no sleep disturbance or erectile dysfunction was present, without asking the Veteran whether or not any such impairment was occurring and without notation that erectile dysfunction was already service connected.  He further maintains that the vast majority of the claimed testing did not take place, including lower extremity testing.  Finally, the Veteran alleged error in that this examination failed to note his use of a VA-issued cane.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon review, this examination appears to be thorough.  It purportedly includes a review of the Veteran's medical history, a recitation of his current symptoms, and a finding on their functional impact.  Nevertheless, the Veteran was afforded another examination in May 2014.

In a May 2014 opinion, the VA examiner reviewed the conflicting medical evidence and found that the source of the Veteran's ischemic stroke and TIA was a lacunar type focus of ischemia in the left posterior parietal subcortex.  This examiner further clarified the difference between a TIA, which involves a "brief interruption of blood flow to the part of the brain that causes the symptoms," and an infarction, which involves "a complete block in the vessel and that is not reversible since brain cells quickly become damaged or die as a result of deprivation of blood flow and lack of oxygen in the brain cells."  Lacunar infarcts and lacunar type of ischemia occur in small vessels, in the perforating vessels, not in large vessels or vessel branches.  Ischemic attacks are expected to resolve within 24 hours, with some episodes, called Reversible Ischemic Neurologic Deficits (RIND), lasting up to a week.  He stressed that TIA symptoms are expected to be reversible.  A TIA is a precedent to a stroke, which usually occurs within 6 months of a TIA.  The Veteran's history of TIAs recurring for 8 years was considered very unusual.

Additionally, he explained that the intensity and location of the vessel and blood limitation to the brain area will determine what symptoms will occur as a result.  Reduction in blood flow on one side of the brain will give rise to symptoms on the opposite side of the head and body.  As the June 2009 MRI showed lacunar type of ischemia in the left posterior parietal subcortex with no demonstrable hemorrhagic components, the Veteran's symptoms pertaining to this lacunar ischemia should be on the right.  Furthermore, the posterior parietal subcortex is an "association" area of the brain that combines information from different sensory modalities to form a unified representation of space.  Therefore, symptoms pertaining to this area mainly pertain to visual, somatosensory, auditory and vestibular sensations (not perception), information about body movements, selection of stimuli for planned movement, attention, intention and decisions regarding ability to process information about spatial relationships (navigation using motion cues, perception of patterns of motion, selection of targets for smooth eye pursuit movements) and activation by somatosensory stimuli.  Based on the evidence of record, this examiner noted that the focus of ischemia was small; therefore the symptoms were not severe.  The Veteran's symptoms pertaining to the lacunar type foci of ischemia in the left posterior parietal subcortex were headaches, perception changes, numbness of right side of face, feeling cold, lack of attention span, lack of focus, hypersensitivity to light, unfamiliarity with something familiar.  However, the lacunar type foci of ischemia in the left posterior parietal subcortex would not result in symptoms of muscle weakness, numbness of arms and legs, tremors of body, left sided chest pains, left sided arm pain, left sided facial pain/numbness, insomnia, memory impairment, decreased motor strength.   The examiner instead suggested that the Veteran's lumbosacral strain and radiculopathies, hypertensive vascular disease, knee conditions may give rise to these other symptoms.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (requiring medical evidence to differentiate between symptomatology attributed to a non-service-connected disability and a service-connected disability).  Ultimately, the examiner found that the Veteran's residual symptoms were minimal and not disabling.  They included mild perception changes.

Based on the above, the Board finds no new embolism, thrombosis, or hemorrhage of the brain vessels during the relevant period.  Thus a 100 percent rating is not warranted for the period under consideration.  See 38 C.F.R. § 4.124a, DC 8007-8009.  

The Veteran's objective residual symptoms included headaches, perception changes, numbness of right side of face, feeling cold, lack of attention span, lack of focus, hypersensitivity to light, and unfamiliarity with something familiar.

The symptoms of perception changes, lack of attention span, lack of focus, and unfamiliarity with the familiar are contemplated in the criteria for mental disturbances.  See 38 C.F.R. § 4.130.  The Veteran is rated 30 percent under these rating criteria.  The next higher rating of 50 percent requires occupational and social impairment with reduced reliability and productivity.  Id.  The record, however, does not establish this degree of occupational and social impairment.  Indeed the September 2011 VA mental health examiner found little or no occupational or social impairment, and no greater impairment was later observed by any examiner.  Absent a more significant degree of occupational and social impairment, a higher rating for mental disturbance is not warranted.

The symptoms of headaches and sensitivity to light are contemplated in the criteria for DC 8100, which addresses the frequency of prostrating migraine attacks.  See 38 C.F.R. § 4.124a.  In order to warrant a compensable rating under that diagnostic code, the Veteran must experience prostrating attacks averaging once every two months over the last several months.  38 C.F.R. § 4.124a, DC 8100.  The record does not reflect prostrating migraine attacks.  Thus, a compensable rating under this diagnostic code is not warranted.  38 C.F.R. § 4.7.

As the Veteran is receiving a 30 percent rating for mental disturbance, he exceeds the 10 percent minimum rating for residuals prescribed by DC 8008.  Nevertheless, he has been awarded a 10 percent rating under this diagnostic code, and the Board will not reduce that rating.  His remaining symptoms are neurologic symptoms of numbness of the face and feeling cold.  Although the Veteran has complained of left-sided symptoms, the May 2014 examiner provided compelling medical evidence that the location of the Veteran's infarction would produce only right-sided symptoms.  Thus, his left-sided complaints are not found to be related to his service-connected disability.  Taking this into account, the record shows no more than transient or intermittent neurologic complaints.   A compensable rating for neuralgia of any of the cranial nerves requires at least moderate symptoms.  See 38 C.F.R. § 4.124a, 8405-8412.  These intermittent and transient symptoms are more accurately described as mild.  Thus, the Veteran's neurologic symptoms do not warrant a compensable rating.  As such, a rating higher than 10 percent for additional residuals of TIA with lacunar infarction is not warranted.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Specifically, the Veteran is separately rated for residuals to include mental disturbances such as perception changes, lack of attention span, lack of focus, and unfamiliarity with the familiar, headaches, and subjective sensory symptoms.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board has considered whether the Veteran's TIA with lacunar infarct warrants a finding of total disability rating based on individual unemployability (TDIU) for the period under review.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU is an element of an appeal for an increased rating when raised by a claimant or the record).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

In this case, the record indicates that the Veteran has been unemployed since 2002 and that he attributes his unemployment to his hospitalizations for TIAs.  See January 2007 Application for Increased Compensation Based on Unemployability.  Thus, TDIU has been raised by the record.

The January 2007 rating decision found that the question of TDIU was considered moot as the Veteran's combined evaluation for all of his disabilities was established effective August 17, 2006.  However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  Thus, the Board will now address whether TDIU is warranted for the Veteran's TIA disability.

In this case, the Veteran's TIA with lacunar infarct has resulted in three separate ratings (residuals, mental disturbances, and headaches) for a combined 40 percent rating.  The record does not contain a medical opinion that the Veteran is unemployable solely due to his residuals of TIA with lacunar infarct.  Indeed, the September 2011 mental health examiner specifically found that the Veteran's mental health symptoms were not severe enough to interfere with occupational or social functioning, the January 2012 VA examiner found that his central nervous system condition did not impact his ability to work, and the May 2014 VA examiner found that the Veteran's residual symptoms, which included mild perception changes, were minimal and not disabling.

Because of the lack of objective evidence suggesting unemployability due solely to this disability, an award of TDIU based on residuals of TIA with lacunar infarct is not warranted.

SMC at the Housebound Rate 
from June 1, 2007, to December 31, 2008

In order to qualify for SMC at the housebound rate, the Veteran must have a single service-connected disability rated 100 percent and either:  (1) has an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of a service-connected disability or disabilities.  Permanently housebound means the Veteran is substantially confined, as a direct result of a service-connected disability or disabilities, to his dwelling or the immediate premises (or, if institutionalized, to the ward or clinical areas), and it is reasonably certain that the service-connected disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

During the time frame at issue, from June 1, 2007, to December 31, 2008, the Veteran was service connected for lumbosacral strain (40 percent), lumbar radiculopathy with gastrocnemius atrophy of the left lower extremity (10 percent prior to August 21, 2007 and 30 percent thereafter), lumbar radiculopathy with gastrocnemius atrophy of the right lower extremity (10 percent), hepatitis B (30 percent), chronic cervical strain (30 percent), cervical radiculopathy or the right upper extremity (30 percent), cervical radiculopathy or the left upper extremity (20 percent), hypertension with hypertensive retinopathy (10 percent), hypertensive cardiovascular disease (30 percent), erectile dysfunction associated with hypertension (0 percent), gastric ulcer associated with hypertension (10 percent as of October 2, 2007), TIA resulting to lacunar infarct status post ischemic stroke (10 percent), mental disturbances (perception changes, lack of attention span and focus and unfamiliarity with the familiar) associated with TIA (30 percent), headaches associated with TIA (0 percent), right thumb disability (0 percent), right knee disability (10 percent), and left knee disability (10 percent).

As illustrated above, the Veteran did not have a single service connected disability rated 100 percent during this period.  Even when these disabilities are grouped together by common etiology, no single disability grouping satisfies the schedular requirements for SMC at the housebound rate.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Ratings higher than the 30 percent for mental disturbance, noncompensable (0 percent) for headaches, and 10 percent for additional residuals of transient ischemic attacks with lacunar infarct for the period from June 1, 2007, to March 24, 2014, are denied.

Entitlement to SMC at the housebound rate from June 1, 2007, to December 31, 2008, is denied.

REMAND

As noted above, the Veteran was awarded a 100 percent rating for TIA effective from March 24, 2014.  The six month period for that award has expired and his disability rating has returned to 10 percent, with the additional 30 percent for mental disturbance and 0 percent for headaches from October 1, 2014.  The record does not contain any medical evidence since October 1, 2014.  As such, it appears that the ratings from October 1, 2014, have been based on speculation and not actual evidence of residual disability.  An examination to address his current residuals is therefore necessary.  As noted above, his prior residuals included mental disturbance, headaches, and sensory symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an evaluation with a suitably qualified VA examiner for the purpose of ascertaining the Veteran's current level of disability due to TIA with lacunar infarction.  Specifically, the examiner should identify all of the Veteran's symptoms that are attributable to residuals of TIA with lacunar infarction, and assess their severity, including any headaches, mental disturbance, and sensory disturbance.

If additional examinations or evaluations are necessary to make any of these determinations, the examiner should so state and the RO should obtain the necessary examinations or evaluations.

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


